BERDON, J.,
concurring in part and dissenting in part. I agree with the result reached by the majority that this court’s decision in Szudora v. Fairfield, 214 Conn. 552, 573 A.2d 1 (1990) — that is, calculation of disability benefits awarded pursuant to the Heart and Hypertension Act (act), General Statutes §§ 7-433b and 7-433c, must include overtime pay — should not be applied retroactively. I reach this result, not because, as the majority holds, the workers’ compensation commissioner (commissioner) had no jurisdiction under the act to adjust the award to the plaintiff, Vincent Marone, a retired Waterbury police officer. Rather, I reach this result because retroactive application of the act “would have a burdensome financial impact on [Waterbury and the other] municipalities and taxpayers in Connecticut which would not be equitable” as both the commissioner and the compensation review board (board) found.1 See Chevron Oil Co. v. Huson, 404 U.S. 97, *20106-107, 92 S. Ct. 349, 30 L. Ed. 2d 296 (1971); Neyland v. Board of Education, 195 Conn. 174, 179-80, 487 A.2d 181 (1985).
I disagree with the dicta in part III of the majority opinion, wherein the majority reaches an issue — indeed goes out of its way to do so — that is not before this court: that issue is the prospective application of this court’s decision in Szudora. The retroactive recalculation of the plaintiffs award pursuant to the act, not the prospective recalculation of the award, in accordance with Szudora was the only issue before the commissioner and the board, from which the defendant, the city of Waterbury, appealed. Without the benefit of briefing from either the plaintiff or the defendant, or even the amici curiae,2 the majority violates all principles of justiciability by deciding the issue of prospectivity.
More importantly, I totally disagree with the majority’s conclusion that the commissioner does not have jurisdiction to modify an award during the entire period in which an employee receives compensation. General Statutes § 31-315, which gives the commissioner jurisdiction to modify an award or voluntary agreement for *21workers’ compensation benefits, provides in relevant part that “ [t]he compensation commissioner shall retain jurisdiction over claims for compensation, awards and voluntary agreements, for any proper action thereon, during the whole compensation period applicable to the injury in question.” I read § 31-315 literally as we are required to do. American Universal Ins. Co. v. DelGreco, 205 Conn. 178, 193, 530 A.2d 171 (1987). It simply means that while the employee is receiving benefits, the commissioner has jurisdiction over the award for any proper action, which would include the increase of compensation as a result of interpretation of the Workers’ Compensation Act by the commissioner, the board or the courts. Indeed, in 1920, this court made this point crystal clear when it held that the commissioner has jurisdiction to increase the compensation for a condition that the worker had when the original award was entered but, due to the neglect of the worker, was not called to the attention of the commissioner. Fair v. Hartford Rubber Works Co., 95 Conn. 350, 356-57, 111 A. 193 (1920). The court in Fair held that the modification statute, General Statutes (1918 Rev.) § 5355 (now § 31-315), “expressly provides that [awards] shall be open to revision until completely performed . . . ,”3 Id., 356; Besade v. Interstate Security Services, 212 Conn. 441, 445, 562 A.2d 1086 (1989) (“any workers’ compensation award, although a final judgment as to benefits through the date of the hearing, is always subject to further proceedings, such as those ordered in the present case, to determine whether the award should be modified”); Welch v. Arthur A. Fogarty, Inc., 157 Conn. 538, 546, 255 A.2d 627 (1969) (“[i]ncreased incapacity of the plaintiff, a change in conditions, a mutual mistake in procuring the award *22pursuant to the stipulation ... all fall within the terms of . . . [§ 31-315], and proof of any of them might call for a revision of the award by the commissioner” [internal quotation marks omitted]). The commissioner is not precluded by any rule of public policy from modifying the award because “ [t]he rule of public policy applicable to such cases as this is to carry out the spirit of [the Workers’ Compensation Act].” (Internal quotation marks omitted.) Fair v. Hartford Rubber Works Co., supra, 357.4
Section 31-315 must be liberally and broadly “construed to effectuate the purpose of providing compensation for an injury arising out of and in the course of the employment regardless of fault.” (Internal quotation marks omitted.) Mingachos v. CBS, Inc., 196 Conn. 91, 97, 491 A.2d 368 (1985). Allowing an injured employee to receive prospectively increased compensation as a result of a court’s clarification of the law that was in effect when the employee was injured is consistent with the beneficent purposes of the Workers’ Compensation Act. This construction of § 31-315 also takes into account that many injured workers are not represented by counsel when they appear before the commissioner, but, rather, depend upon the commissioner to protect their rights with respect to those matters that are undisputed at the time of the award.
Accordingly, I agree that Szudora should not be applied retroactively. I would not reach the issue of its *23prospective application. Being pressed to do so as a result of the majority opinion, however, I would hold that a commissioner has jurisdiction to adjust prospectively a claimant’s disability award as a result of the Szudora decision.

 Although the “commission[er] and the board both concluded that the plaintiffs 1983 claim was no longer pending when Szudora was decided and that it was . . . inappropriate to recalculate his benefits retroactively,” their decision was not based on whether the claim was pending, as the majority implies. Both the commissioner and the board referred to the pendency of the claim only to indicate that if it was pending when Szudora was decided, the plaintiff would have been entitled to retroactive application of the rule. Rather, the commissioner’s and the board’s decision not to extend Szudora retroactively was predicated on the “substantial inequitable result” prong of Chevron Oil Co. v. Huson, 404 U.S. 97, 106-107, 92 S. Ct. 349, 30 L. Ed. 2d 296 (1971) (“First, the decision to be applied nonretroac-*20tively must establish a new principle of law, either by overruling clear past precedent on which litigants may have relied ... or by deciding an issue of first impression whose resolution was not clearly foreshadowed .... Second, it has been stressed that [the court] must . . . weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation. . . . Finally, [the court must weigh] the inequity imposed by retroactive application, for [w]here a decision of this Court could produce substantial inequitable results if applied retroactively, there is ample basis in our cases for avoiding the injustice or hardship by a holding of nonretroactivity.” [Citations omitted; emphasis added; internal quotation marks omitted.]).


 The majority’s claim in footnote 8 of its opinion that the amici argued that the commissioner lacked the statutory authority to modify the award on the basis of our decision in Szudora, either prospectively or retroactively, is simply wrong. Indeed, the amici argued that “Szudora be held to apply in a prospective-only manner from the date of the Claimant’s first request for modification in 1993.”


 The Fair court, further commented that workers’ compensation awards “resemble interlocutory decrees for the future payment of alimony, rather than final judgments.” Fair v. Hartford Rubber Works Co., supra, 95 Conn. 356.


 I recognize that this court stated in Kalinick v. Collins Co., 116 Conn. 1, 8, 163 A. 460 (1932), that it “would be inconsistent with and subversive of the considerations which have actuated the generally recognized limitations of the powers of courts over their judgments” to hold that the commissioner’s control over its award for corrections of errors of law continues during the entire compensation period. I believe that decision, however, conflicts with prior precedent; Fair v. Hartford Rubber Works Co., supra, 95 Conn. 350; subsequent precedent; Besade v. Interstate Security Services, supra, 212 Conn. 441, and Welch v. Arthur A. Fogarty, Inc., supra, 157 Conn. 538; and the long-standing rule that our Workers’ Compensation Act should be construed broadly to facilitate its purposes.